Citation Nr: 1218388	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-44 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial compensable disability evaluation for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981 and from September 1982 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

In June 2011, the Board remanded this matter for further development.  The requested development has been accomplished, and, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDINGS OF FACT

1.  The Veteran has not been shown to have a hearing loss disability in his right ear for VA rating purposes.  

2.  The audiological evaluations performed throughout the course of the appeal, as well as consideration of the functional impairment caused by the hearing loss in his left ear, reveal that no more than a noncompensable disability evaluation for left ear hearing loss was warranted.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in the right ear have not been met.  §§ 1101, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for the assignment of a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it becomes manifest to a degree of ten percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

At the time of the Veteran's March 1977 enlistment examination, testing revealed pure tone thresholds, in decibels, of 5, 5, 10, 5, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of an August 1981 examination, testing revealed pure tone thresholds, in decibels, of 25, 5, 10, 5, and 10 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a June 1986 examination, testing revealed pure tone thresholds, in decibels, of 10, 5, 5, 0, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a June 1987 examination, testing revealed pure tone thresholds, in decibels, of 0, 0, 10, 0, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

An April 1988 audiogram revealed pure tone thresholds, in decibels, of 0, 5, 10, 5, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

An August 1989 audiogram revealed pure tone thresholds, in decibels, of 5, 0, 5, 5, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At a June 1990 audiogram, testing revealed pure tone thresholds, in decibels, of 5, 0, 5, 5, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At a November 1992 examination, the Veteran was noted to have decibel level readings of 10, 5, 5, 5, and 0 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At a September 1994 audiogram, testing revealed pure tone thresholds, in decibels, of 5, 0, 0, 0, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

A November 1995 audiogram revealed pure tone thresholds, in decibels, of 5, 5, 5, 5, and 5 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

A December 1995 audiogram revealed pure tone thresholds, in decibels, of 10, 0, 5, 0, and 10 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

Three audiograms were conducted in June 1997, revealing pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
RIGHT
10
10
10
0
10
RIGHT
5
10
10
0
5
 
Three audiograms were conducted in September 1998, revealing pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
RIGHT
5
0
0
-5
5
RIGHT
0
0
0
-5
5


At a November 1998 examination, the Veteran was noted to have decibel level readings of 5, -5, 0, -5, and 0 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.

Three audiograms were conducted in September 1999, revealing pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
RIGHT
10
10
10
5
10
RIGHT
5
10
10
0
10

A January 2002 audiogram showed the Veteran to have decibel level readings of 15, 10, 10, 15, and 20 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was noted to be 100 percent.  

At the time of a March 2002 audiogram, the Veteran was found to have decibel level readings of 15, 25, 30, 30, and 35 for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was noted to be 100 percent.

In conjunction with his claim for hearing loss, the Veteran was afforded a VA examination in October 2007.  The Veteran indicated that he had greatest difficulty hearing in crowds.  Audiometric testing revealed pure tone thresholds, in decibels, of 15, 10, 10, 25, and 25 in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examiner indicated that the Veteran presented normal hearing for the right ear.  

The Veteran was provided a second VA examination in October 2009, at which he reporting having military noise exposure from aircraft noise, heavy equipment noise, weapons noise, diesel engine noise, and power tool noise.  Testing revealed pure tone thresholds, in decibels, of 20, 15, 10, 25, and 25 in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

At his January 2011 hearing, the Veteran testified as to the noise he was exposed to in service.  The Veteran also noted that he continued to have received audiometric testing in conjunction with his hearing loss claim.  In June 2011, the Board remanded this matter to obtain additional treatment records.  However, the records that were obtained continued not to show a hearing loss disability for VA purposes in the Veteran's right ear.  

Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a January 2009 examination, the Veteran was found to have decibel level readings of 15, 20, 5, 30, and 25 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

An audiogram in January 2011 revealed decibel level readings of 15, 20, 10, 35, and 30 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As noted above, the Veteran reported a history of in-service noise exposure as the result of his duties performed during service, which the Board would not dispute.  In fact, military noise exposure was conceded in granting service connection for both tinnitus and for hearing loss of the left ear.  However, absent a showing of current disability, service connection cannot be granted.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In his substantive appeal, the Veteran argued that service connection had been granted for bilateral tinnitus, and that service connection should be granted for hearing loss in his right ear.  However, as indicated above, 38 C.F.R. § 3.385 very specifically defines hearing loss for VA purposes.  Hearing loss may be shown below what is required for VA purposes.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Based on the holding in Hensley, the Veteran has at times shown some degree of hearing loss in his right ear.  However, at no time since separation (or even in service) has the Veteran been shown by audiometric testing to have hearing loss in his right ear for VA purposes. 

The competent evidence, consisting of the results of the VA audiological examinations and post service treatment records, affirmatively shows that the Veteran does not currently have right ear hearing loss as defined in 38 C.F.R. § 3.385. 

Because a current disability has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As explained, there is no current, competent evidence of right ear hearing loss within the meaning of 38 C.F.R. § 3.385.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Left Ear

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

If, as in this case, impaired hearing is service connected disabilities in only one ear, the non-service connected ear will be assigned a Roman Numeral I, subject to 38 C.F.R. § 3.383, which provides that compensation is payable for the combinations of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  Hearing impairment in one ear must be compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of  38 C.F.R. § 3.385 in the other ear.  

As discussed above, audiometric testing has not shown a hearing loss disability in the Veteran's right ear as defined in 38 C.F.R. § 3.385.  As such, the Board will assign a Roman Numeral I for the right ear.

In conjunction with his claim for hearing loss, the Veteran was afforded a VA examination in October 2007, at which he indicated that he had greatest difficulty hearing in crowds.  Testing revealed pure tone thresholds, in decibels, of 15, 10, 15, 50, and 45 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

At the time of an October 2009 VA examination, the Veteran reported having military noise exposure of aircraft noise, heavy equipment noise, weapons noise, diesel engine noise, and power tool noise.  Testing revealed pure tone thresholds, in decibels, of 10, 20, 55, and 50 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The examiner indicated that the Veteran's hearing loss would result in his having difficulty hearing with regard to occupational activities.  

At his January 2011 hearing, the Veteran testified as to the noise he was exposed to in service.  The Veteran also noted that he continued to have received audio testing in conjunction with his hearing loss.  

Treatment records obtained in conjunction with the June 2011 Board remand reveal that a January 2009 audiometric test showed decibel level readings of 10, 10, 50, and 45 in the Veteran's left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

An audiogram in January 2011 showed decibel level readings of 10, 20, 50, and 45 in the left ear at 1000, 2000, 3000, and 4000 Hertz.  

The audiological evaluations demonstrate that the Veteran has not been shown to be deaf in his right ear.  As such, the right ear is to be assigned Roman Numeral level I hearing.  The October 2007 VA examination results under the diagnostic criteria equate to hearing acuity no worse than Level I in the left ear, paired with Level I in the right ear.  38 C.F.R. § 4.85.  These levels of hearing acuity result in a noncompensable rating under Table VII.  The results do not meet the criteria for evaluation on the basis of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86

The October 2009 VA examination results under the diagnostic criteria equate to hearing acuity no worse than Level I in the left ear, paired with Level I in the right ear.  38 C.F.R. § 4.85.  These levels of hearing acuity also result in a noncompensable rating under Table VII.  Id.  The results do not meet the criteria for evaluation on the basis of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.

The results from the January 2009 and January 2011 audiological evaluations would also result in no more than Level I in the left ear, paired with Level I in the right ear.  38 C.F.R. § 4.85.  These levels of hearing acuity result in a noncompensable rating under Table VII.  Id.  The results do not meet the criteria for evaluation on the basis of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.

As such, the criteria for a compensable disability evaluation have not been met.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss in his left ear that would render the schedular criteria inadequate.  Essentially, the Veteran's lone complaint is difficulty hearing in certain situations.  However, this complaint is specifically what is evaluated by the schedular rating criteria.  As such, the Veteran's hearing loss disability manifestations are fully contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims such as this one that are pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As to the issue of an initial compensable evaluation for left ear hearing loss, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice with regard to downstream issues such as an initial rating, is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As it relates to the right ear hearing loss, the Board notes that the Veteran's status has been substantiated.  The Board observes that the RO, in a February 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the February 2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified. 

In conjunction with the Veteran's claim, he was afforded  VA examinations in October 2007 and October 2009.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's hearing loss claim as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the October 2007 VA examiner specifically noted the Veteran's complaint that his greatest difficulty was hearing in crowds.  Likewise, the VA examiner in October 2009 addressed the impact of the Veteran's hearing impairment on his occupational activities.  As such, functional impairment was discussed by both examiners and the Board may proceed with a decision.

As it relates to both issues, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and his testimony at a hearing before the Board.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




ORDER

Service connection for right ear hearing loss is denied.  

An initial compensable disability evaluation for left ear hearing loss is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


